Citation Nr: 9916828	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  92-04 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.  

2.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1981.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
rendered by the New Orleans, Louisiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein an 
increased (compensable) evaluation for lumbosacral strain and 
service connection for a herniated disc of the lumbar spine 
were denied.  The Board remanded the case to the RO for 
further development in November 1994.  The requested 
development was completed and, in a rating decision of August 
1996, the veteran's evaluation for lumbosacral strain was 
increased to 40 percent disabling effective October 2, 1991.  
The August 1996 rating decision continued the denial of 
service connection for lumbar disc disease.  

The veteran continued to express his disagreement with the 
evaluation for lumbosacral strain and the denial of service 
connection for a herniated disc in his lower spine.  In July 
1997, the Board remanded the case to the RO for further 
development.  Said development having been accomplished, the 
case is returned to Board for further appellate review.


FINDINGS OF FACT

1.  Lumbar disc disease is not shown in service, nor has it 
been shown to be related to the veteran's service connected 
lumbosacral strain. 

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for lumbosacral 
strain has been developed.

3.  The veteran's lumbosacral strain is shown by intermittent 
pain and limitation of motion; ankylosis of the lumbar spine 
is not shown.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of lumbar disc disease is not well grounded. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The criteria for an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Lumbar Disc Disease

The threshold question that must be resolved with regard to 
each of the veteran's claims is whether he has presented that 
evidence the claim is well grounded; that is, that the claims 
are plausible.  If he has not presented a well grounded 
claim, the appeal fails as to that claim, and the Board is 
under no duty to assist him or her in any further development 
of that claim, since such development would be futile.  
38 U.S.C.A. §  5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

With regard to the veteran's claim for service connection for 
lumbar disc disease, the determinative issues presented are 
(1) whether the veteran had lumbar disc disease during 
service; (2) whether he currently has lumbar disc disease; 
and if so, (3) whether his lumbar disc disease is 
etiologically related to his service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1995);  Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

Although the record indicates lumbosacral strain inservice, a 
review of the veteran's service medical records fails to 
reveal any recorded complaints, treatment, or diagnosis of 
lumbar disc disease while on active duty.  The evidence does 
show that the veteran sustained intercurrent injuries to his 
lumbar spine from an automobile accident in January 1991 and 
a fall from a ladder in early 1992.  The Board's Remand of 
July 1997, sought to clarify the etiology of the veteran's 
current lumbar disc disease as a prior examination in March 
1995 was inadequate as the examiner apparently did not review 
the veteran's claims folder.  The VA examination report of 
September 1997 indicates a current diagnosis of lumbar disc 
disease with intermittent symptoms of right sciatic radicular 
pain.  However, the examining physician reviewed the 
veteran's claims folder, and the examination report indicates 
his belief that the lumbar disc disease stemmed from his non-
service connected injury in 1992 rather than his service 
connected lumbosacral stain. 

As there is no record of treatment or complaint of lumbar 
disc disease in service, and no evidence which relates any 
current lumbar disc disease to service, the veteran's claim 
fails to show the required elements of a well grounded claim.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  The Board, 
having thoroughly reviewed the claims file, finds no evidence 
of a plausible claim for lumbar disc disease.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

II.  Increased Rating for Lumbosacral Strain

Initially, the Board finds that the veteran's claim for an 
increased rating for lumbosacral strain is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  He has not 
alleged that there are any records of probative value that 
may be obtained which have not already been associated with 
his claims folder.  The Board accordingly finds that the duty 
to assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The veteran contends that his lumbosacral strain is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and that an increased is not warranted.

The veteran established service connection for lumbosacral 
stain by means of a 1985 rating decision, which assigned a 
noncompensable rating.  The veteran was granted an increased 
rating of 40 percent, effective the date of receipt of his 
claim for an increased evaluation, by means of a August 1996 
rating decision.  It is this evaluation that is the subject 
of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Under Diagnostic Code (DC) 5289 of the Schedule, 
a 40 percent evaluation contemplates favorable ankylosis of 
the lumbar spine.  A 50 percent evaluation is appropriate for 
unfavorable ankylosis of the lumbar spine.  Under DC 5285, a 
60 percent evaluation contemplates residuals of a fracture 
vertebra without cord involvement.  The Board notes that 40 
percent evaluation is appropriate under DC 5295 for severe 
lumbosacral strain; however, DC 5295 does not provide for a 
disability rating in excess of 40 percent.  

As stated above, an increased evaluation would be appropriate 
upon evidence of favorable ankylosis of the lumbar spine.  
While the veteran has complained of chronic back pain, the 
evidence does not show ankylosis.  A VA examination report of 
September 1997 indicates that he was able to undress and 
redress mostly in the standing position.  Likewise, he could 
do approximately 50 percent of a squat and stand-up.  
Additionally, while the examination report noted minor 
straightening of the thoracolumbar spine, range of motion was 
noted as 45 degrees of flexion; extension of 20 degrees; left 
lateral flexion of 20 degrees; right lateral flexion of 22 
degrees; rotation to the left of 20 degrees and rotation to 
the right of 25 degrees. While the evidence shows limitation 
of motion and pain with motion, the evidence does not show 
that ankylosis is presently shown.  Therefore, an increased 
evaluation under DC 5289 is not appropriate.  

Similarly, while there is pain and limited mobility and 
diagnosis of lumbosacral strain, there is no evidence showing 
that the veteran has ever sustained a fractured vertebra.  
During the course of the VA examination of September 1997, 
reports of X-ray findings indicate no evidence of fracture or 
dislocation involving the lumbar spine.  Likewise, the record 
shows that the veteran has made no claims of ever receiving a 
fractured vertebra.  Accordingly, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation under DC 5285. 

The Board notes, that an increased rating of 60 percent would 
be appropriate for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.   
While the veteran was diagnosed with right sciatic pain in 
the L5-S1 distribution, the examination report shows that 
this sciatic pain was secondary to his lumbar disc disease 
due to nonservice connected injuries (See discussion of 
service connection for lumbar disc disease above) rather than 
the veteran's lumbosacral strain.  There is no contradictory 
clinical or medical evidence to indicate that his sciatic 
pain is due to, or as a result of, his lumbosacral strain.  
As the veteran's sciatic pain is not due to his service 
connected disability, an increased evaluation under DC 5293 
is not appropriate.

Accordingly, the Board finds that an increased rating, 
currently evaluated as 40 percent disabling, is not warranted 
for the veteran's lumbosacral strain.


ORDER

Entitlement to an increased rating for lumbosacral strain is 
denied.  Entitlement to service connection for lumbar disc 
disease is not well grounded and is accordingly denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

